                Case 19-51027-JKS   Doc 55-1   Filed 07/27/21   Page 1 of 4




                                EXHIBIT 1 TO ORDER

                                      Stipulation




DOCS_DE:227071.1 94811/003
                Case 19-51027-JKS                Doc 55-1      Filed 07/27/21        Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                  Case No. 17-12560 (JKS)
et al.,1
                                                                     (Jointly Administered)
                                    Remaining Debtors.


MICHAEL GOLDBERG, in his capacity as
Liquidating Trustee of the WOODBRIDGE
LIQUIDATION TRUST,
                                                                     Adversary Proceeding
                                    Plaintiff,                       No. 19-51027 (JKS)

                         vs.

KENNETH HALBERT,

                                    Defendant.


           STIPULATION EXTENDING DEADLINES TO RESPOND TO PLAINTIFF’S
               MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

         Michael Goldberg (the “Plaintiff”), in his capacity as Liquidating Trustee of the

Woodbridge Liquidation Trust has agreed, subject to this Court’s approval, to defendant Kenneth

Halbert (the “Defendant,” and together with Plaintiff, the “Parties”) request to extend the time to

respond to the Plaintiff’s Motion for Leave to File Amended Complaint [Adv. Pro. D.I. 53] (the

“Motion”). Additionally, in connection with Defendant’s request for additional time to respond

to the Motion, Defendant has agreed to extend Plaintiff’s time to file its reply to the Defendant’s

response. In support hereof, the Parties state as follows:

         1. The Plaintiff filed the Motion on July 12, 2021. Defendant has requested, and


1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.


DOCS_DE:227071.1 94811/003
                Case 19-51027-JKS         Doc 55-1      Filed 07/27/21     Page 3 of 4




             Plaintiff has agreed to extend the Defendant’s time to respond to the Motion to

             August 2, 2021.

        2. Defendant has agreed to extend Plaintiff’s time to file its reply to Defendant’s

             response to the Motion to August 16, 2021.

        3. The Parties’ entry into this Stipulation shall be without prejudice to the ability of the

             Parties to seek further extension of the deadlines set forth herein.

 Dated: July 22, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                           /s/ Colin R. Robinson
                                           Richard M. Pachulski (CA Bar No. 90073)
                                           Andrew W. Caine (CA Bar No. 110345)
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Colin R. Robinson (DE Bar No. 5524)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899 (Courier 19801)
                                           Telephone: 302-652-4100
                                           Fax: 302-652-4400
                                           Email: rpachulski@pszjlaw.com
                                                   acaine@pszjlaw.com
                                                   bsandler@pszjlaw.com
                                                   crobinson@pszjlaw.com

                                            -and-

                                             KTBS LAW LLP
                                             f/k/a Klee, Tuchin, Bogdanoff & Stern LLP
                                             Kenneth N. Klee (pro hac vice)
                                             Michael L. Tuchin (pro hac vice)
                                             David A. Fidler (pro hac vice)
                                             Jonathan M. Weiss (pro hac vice)
                                             1801 Century Park East, 26th Floor
                                             Los Angeles, California 90067
                                             Tel: (310) 407-4000
                                             Fax: (310) 407-9090

                                             Counsel for the Plaintiff




                                                    2
DOCS_DE:227071.1 94811/003
                Case 19-51027-JKS   Doc 55-1    Filed 07/27/21   Page 4 of 4




                                    LEECH TISHMAN FUSCALDO &
                                    LAMPL, LLC
Dated: July 23, 2021
       Wilmington, Delaware         By: /s/ Gregory W. Hauswirth
                                    Gregory W. Hauswirth (DE Bar No.5679)
                                    1007 North Orange Street, 4th Floor
                                    Wilmington, DE 19801
                                    Telephone: 302.332.7181
                                    Facsimile: 412.227.5551
                                    ghauswirth@leechtishman.com

                                    and

                                    Patrick W. Carothers (PA Bar No. 85721)
                                    525 William Penn Place, 28th Floor
                                    Pittsburgh, PA 15219
                                    Telephone: 412-261-1600
                                    Facsimile: 412-227-5551
                                    pcarothers@leechtishman.com

                                    and

                                    Robyn B. Sokol (CA Bar No. 159506)
                                    200 South Los Robles Avenue, Suite 300
                                    Pasadena, California
                                    Telephone: 626-796-4000
                                    Facsimile: 626-795-6321
                                    rsokol@leechtishman.com

                                    Attorneys for Defendant, Kenneth Halbert




                                            3
DOCS_DE:227071.1 94811/003
